FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 REGENTS OF THE UNIVERSITY                       No. 18-15068
 OF CALIFORNIA; JANET
 NAPOLITANO, in her official                      D.C. No.
 capacity as President of the               3:17-cv-05211-WHA
 University of California,
            Plaintiffs-Appellees,

                   v.

 U.S. DEPARTMENT OF
 HOMELAND SECURITY; CHAD
 F. WOLF, * in his official
 capacity as Acting Secretary of
 the Department of Homeland
 Security,
         Defendants-Appellants.




    *
      Chad F. Wolf and William P. Barr are substituted in place of their
predecessors. Fed. R. App. P. 43(c)(2).
2      REGENTS OF THE UNIV. OF CAL. V. USDHS


STATE OF CALIFORNIA; STATE            No. 18-15069
OF MAINE; STATE OF
MINNESOTA; STATE OF                      D.C. No.
MARYLAND,                          3:17-cv-05235-WHA
           Plaintiffs-Appellees,

              v.

U.S. DEPARTMENT OF
HOMELAND SECURITY; CHAD
F. WOLF, in his official
capacity as Acting Secretary of
the Department of Homeland
Security; UNITED STATES OF
AMERICA,
        Defendants-Appellants.


CITY OF SAN JOSE,                     No. 18-15070
            Plaintiff-Appellee,
                                         D.C. No.
              v.                   3:17-cv-05329-WHA

DONALD J. TRUMP, President
of the United States, in his
official capacity; CHAD F.
WOLF, in his official capacity
as Acting Secretary of the
Department of Homeland
Security; UNITED STATES OF
AMERICA,
         Defendants-Appellants.
      REGENTS OF THE UNIV. OF CAL. V. USDHS           3


DULCE GARCIA; MIRIAM                 No. 18-15071
GONZALEZ AVILA; SAUL
JIMENEZ SUAREZ; VIRIDIANA               D.C. No.
CHABOLLA MENDOZA;                 3:17-cv-05380-WHA
JIRAYUT LATTHIVONGSKORN;
NORMA RAMIREZ,
         Plaintiffs-Appellees,

              v.

UNITED STATES OF AMERICA;
DONALD J. TRUMP, in his
official capacity as President
of the United States; U.S.
DEPARTMENT OF HOMELAND
SECURITY; CHAD F. WOLF, in
his official capacity as Acting
Secretary of the Department
of Homeland Security,
       Defendants-Appellants.
4        REGENTS OF THE UNIV. OF CAL. V. USDHS


    COUNTY OF SANTA CLARA;              No. 18-15072
    SERVICE EMPLOYEES
    INTERNATIONAL UNION                    D.C. No.
    LOCAL 521,                       3:17-cv-05813-WHA
            Plaintiffs-Appellees,

                  v.

    DONALD J. TRUMP, in his
    official capacity as President
    of the United States;
    WILLIAM P. BARR, Attorney
    General; CHAD F. WOLF, in
    his official capacity as
    Acting Secretary of the
    Department of Homeland
    Security; U.S. DEPARTMENT
    OF HOMELAND SECURITY,
          Defendants-Appellants.
      REGENTS OF THE UNIV. OF CAL. V. USDHS           5


REGENTS OF THE                       No. 18-15128
UNIVERSITY OF CALIFORNIA;
JANET NAPOLITANO, In her               D.C. Nos.
official capacity as President    3:17-cv-05211-WHA
of the University of              3:17-cv-05235-WHA
California; STATE OF              3:17-cv-05329-WHA
CALIFORNIA; STATE OF              3:17-cv-05380-WHA
MAINE; STATE OF                   3:17-cv-05813-WHA
MINNESOTA; STATE OF
MARYLAND; CITY OF SAN
JOSE; DULCE GARCIA;
MIRIAM GONZALEZ AVILA;
SAUL JIMENEZ SUAREZ;
VIRIDIANA CHABOLLA
MENDOZA; JIRAYUT
LATTHIVONGSKORN; NORMA
RAMIREZ; COUNTY OF
SANTA CLARA; SERVICE
EMPLOYEES INTERNATIONAL
UNION LOCAL 521,
          Plaintiffs-Appellees,

              v.
6        REGENTS OF THE UNIV. OF CAL. V. USDHS


    UNITED STATES OF
    AMERICA; DONALD J.
    TRUMP, in his official
    capacity as President of the
    United States; U.S.
    DEPARTMENT OF HOMELAND
    SECURITY; CHAD F. WOLF,
    in his official capacity as
    Acting Secretary of the
    Department of Homeland
    Security,
          Defendants-Appellants.
      REGENTS OF THE UNIV. OF CAL. V. USDHS           7


REGENTS OF THE                       No. 18-15133
UNIVERSITY OF CALIFORNIA;
JANET NAPOLITANO, in her               D.C. Nos.
official capacity as President    3:17-cv-05211-WHA
of the University of              3:17-cv-05235-WHA
California; STATE OF              3:17-cv-05329-WHA
CALIFORNIA; STATE OF              3:17-cv-05380-WHA
MAINE; STATE OF                   3:17-cv-05813-WHA
MINNESOTA; STATE OF
MARYLAND; CITY OF SAN
JOSE; DULCE GARCIA;
MIRIAM GONZALEZ AVILA;
SAUL JIMENEZ SUAREZ;
VIRIDIANA CHABOLLA
MENDOZA; JIRAYUT
LATTHIVONGSKORN; NORMA
RAMIREZ,
         Plaintiffs-Appellants,

              v.

UNITED STATES OF
AMERICA; DONALD J.
TRUMP, in his official
capacity as President of the
United States; U.S.
DEPARTMENT OF HOMELAND
SECURITY; CHAD F. WOLF,
in his official capacity as
Acting Secretary of the
Department of Homeland
Security,
       Defendants-Appellees.
8        REGENTS OF THE UNIV. OF CAL. V. USDHS


DULCE GARCIA; MIRIAM                       No. 18-15134
GONZALEZ AVILA; SAUL
JIMENEZ SUAREZ; VIRIDIANA                D.C. Nos.
CHABOLLA MENDOZA; NORMA             3:17-cv-05211-WHA
RAMIREZ; JIRAYUT                    3:17-cv-05235-WHA
LATTHIVONGSKORN; COUNTY             3:17-cv-05329-WHA
OF SANTA CLARA; SERVICE             3:17-cv-05380-WHA
EMPLOYEES INTERNATIONAL             3:17-cv-05813-WHA
UNION LOCAL 521,
         Plaintiffs-Appellants,
                                             ORDER
               v.

UNITED STATES OF AMERICA;
DONALD J. TRUMP, in his
official capacity as President
of the United States; U.S.
DEPARTMENT OF HOMELAND
SECURITY; CHAD F. WOLF, in
his official capacity as Acting
Secretary of the Department of
Homeland Security,
          Defendants-Appellees.

     On Remand From The United States Supreme Court

                    Filed August 4, 2020

    Before: Kim McLane Wardlaw, Jacqueline H. Nguyen,
             and John B. Owens, Circuit Judges.

                           Order
        REGENTS OF THE UNIV. OF CAL. V. USDHS              9

                         ORDER

    In light of the Supreme Court’s decision in Department
of Homeland Security v. Regents of the University of
California, 140 S. Ct. 1891 (2020), we remand these cases
to the district court for further proceedings consistent with
the Supreme Court’s opinion, which held that the
Department of Homeland Security’s rescission of the
Deferred Action for Childhood Arrivals program “was
arbitrary and capricious in violation of the [Administrative
Procedure Act],” id. at 1915.

    IT IS SO ORDERED.            The mandate shall issue
forthwith.